Citation Nr: 1750108	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-34 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a circulation condition, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left foot disability, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ankle disability, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh. 

4.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh. 

5.  Entitlement to service connection for a back disability, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh. 

6.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected scar, residuals, contusions and hematoma, left thigh.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to April 1985. 

These matters come to the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Regional Office (RO) in Wilmington, Delaware.

These matters were initially before the Board in October 2016 when they were remanded for further development.  They now return for appellate review.  

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  Most recently, an April 2008 rating decision denied entitlement to service connection for a circulatory condition, a left foot disability, and a left ankle disability, and while the Veteran timely filed a notice of disagreement, the Veteran did not perfect an appeal thereafter, and no new and material evidence was received during the appeal period.

2.  Evidence received subsequent to the April 2008 rating decision does not relate to an unestablished fact necessary to substantiate a claim of service connection for a circulatory condition, a left foot disability, or a left ankle disability; and does not raise a reasonable possibility of substantiating any of these claims.

3.  The most probative competent evidence of record establishes that it is at least as likely as not that the Veteran's back disability, best characterized as lumbar degenerative joint disease and degenerative disc disease, is aggravated by his service-connected scar, residuals contusions and hematoma, left thigh.

4.  The most probative competent evidence of record establishes that it is at least as likely as not that the Veteran's left leg disabilities, best characterized as radiculopathy of the left sciatic nerve and osteoarthritis of the left knee, are aggravated by his service-connected scar, residuals contusions and hematoma, left thigh.

5.  The most probative competent evidence of record establishes that it is at least as likely as not that the Veteran's right leg disabilities, best characterized as radiculopathy of the right sciatic nerve and osteoarthritis of the right knee, are aggravated by his service-connected scar, residuals contusions and hematoma, left thigh.



CONCLUSIONS OF LAW

1.  The April 2008 rating decision, which denied entitlement to service connection for a circulatory condition, a left foot disability, and a left ankle disability, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the previously denied claims of service connection for a circulatory condition, a left foot disability, or a left ankle disability, has not been received.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 20.1105 (2016).

3.  The criteria for service connection for lumbar degenerative joint disease and degenerative disc disease, as aggravated by service-connected scar, residuals contusions and hematoma, left thigh, are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. § 3.102, 3.310(b) (2016).

4.  The criteria for service connection for radiculopathy of the left sciatic nerve and osteoarthritis of the left knee, as aggravated by service-connected scar, residuals contusions and hematoma, left thigh, are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. § 3.102, 3.310(b) (2016).

5.  The criteria for service connection for radiculopathy of the right sciatic nerve and osteoarthritis of the right knee, as aggravated by service-connected scar, residuals contusions and hematoma, left thigh, are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. § 3.102, 3.310(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 38 C.F.R. § ); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, there has been substantial compliance with the Board's October 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

I.  New and Material Evidence

The claims for service connection for a circulatory disability, a left foot disability and a left ankle disability were initially denied in November 1998 and November 2004 rating decisions.  The November 1998 rating decision initially denied service connection for a circulation condition secondary to service-connected scar, residuals contusions and hematoma, left thigh, as the claim was not well grounded.  Specifically, the November 1998 rating decision noted a May 1998 VA examination report noted that there was no evidence of a vascular insufficiency and denied the claim.  A November 2004 rating decision initially denied a claim for a left foot disability as an August 2004 VA examination report noted a callus/wart on the sole of the left foot but no other abnormalities or diagnosis was noted.  The November 2004 rating decision also denied service connection for a left ankle disability as the August 2004 VA examination report noted a left ankle condition was secondary to an Achilles tendon rupture and was not secondary to the left thigh condition.  The November 2004 rating decision found that in the absence of a current left ankle tendon injury and its relationships to the left thigh condition, service connection was denied.  The Veteran did not submit a timely notice of disagreement with respect to the November 1998 or November 2004 rating decisions and new and material evidence was not received during either appeal period.  Thus, the November 1998 and November 2004 rating decisions are final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Thereafter, an April 2008 rating decision continued the prior denials for a circulatory condition, a left foot condition, and a left ankle condition.  The April 2008 rating decision reopened the claims but denied each claim as the evidence continued to show the conditions were not related to the already service-connected scar, residuals contusions and hematoma, left thigh.  In June 2008, the Veteran submitted a notice of disagreement, in pertinent part, as to these denials, and the RO issued a statement of the case; however, the Veteran did not perfect an appeal thereafter and new and material evidence was not received within the appeal period.  

In this regard, the Board recognizes that a March 2010 VA notice letter sent to the Veteran stated that the Veteran's VA Form 9 was not timely filed and further noted: "The completed VA Form 9 was never received by the Regional Office."  The Veteran has not challenged the finding by the RO that the VA Form 9 was untimely, and has not presented any argument that any VA Form 9 was timely filed.  As there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties, as a VA Form 9 as to the April 2008 rating decision determinations is not of record, and as there is no argument from the Veteran regarding the filing of a timely VA Form 9, the Board finds that the April 2008 rating decision is final concerning the denial of the claims for service connection for a circulatory condition, a left foot disability, and a left ankle disability.  Id.; United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2016).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. §  5108 (West 2015); 38 C.F.R. § 3.156 (a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, at 118 (2010).

New evidence associated with the record since the April 2008 rating decision includes additional VA medical records, additional private medical records, records from the Social Security Administration, September 2013 and November 2013 statements from the Veteran's co-workers, friends and family members, and additional statements from the Veteran as well as July 2016 testimony from the Veteran.  However, the additional VA treatment records, private medical records and Social Security records do not identify any disability as to a circulatory condition, a left foot disability or a left ankle disability, nor relate such to the Veteran's active service or to his service-connected scar, residuals, contusions and hematoma, left thigh.  

Specifically, while a January 2017 VA treatment record listed, under past medical history, a computerized list of active problems, which in pertinent part, listed status post surgery on left Achilles heel in 1984, such did not reflect any current complaints.  Moreover, the left Achilles heel surgery was also of record at the time of the April 2008 rating decision.  Similarly, while in a November 2014 VA treatment record, the Veteran reported elevated blood pressure, and private medical records, including dated in November 2014 and June 2015, reflected elevated blood pressure and further noted it may be related to supplements the Veteran took every morning; however, elevated blood pressure is not synonymous with a finding of hypertension and there is no diagnosis of hypertension of record.  In addition, an August 2011 examination, obtained from the Social Security Administration, found there was no evidence of deep venous thrombosis, stasis ulceration or edema formation in the extremities and ultimately did not endorse a diagnosis of a circulatory condition.  

Moreover, the additional VA treatment records, private medical records and Social Security records do not relate a circulatory condition, a left foot disability or a left ankle disability to the Veteran's active service or to his service-connected scar, residuals, contusions and hematoma, left thigh.  As noted above, the April 2008 rating decision denied these claims based on a finding that for each claim the evidence continued to show each condition was not related to the already service-connected condition of scar residuals contusions and hematoma, left thigh, and there was no evidence each condition was incurred in or caused by service or within any applicable presumptive period.  

Furthermore, the Veteran, in statements and in July 2016 testimony, described manifestations related to each disability and linked such to his active service or linked such his service-connected scar, residuals, contusions and hematoma, left thigh; however, as noted above, these contentions were already of record and considered at the time of the April 2008 rating decision.  Specifically, with respect to a circulatory condition, the Veteran testified, in part, that he discussed circulation with his private physician; however such record does not reveal complaints or a discussion of such.  He also described a feeling of pins and needles as well as problems when resting as he had to elevate his leg.  However, similar symptoms of numbness and weakness of the left anterior thigh were reported in the conjunction with the prior claim, as noted in a May 1998 examination report.  In this regard, the May 1998 VA examiner found there was no evidence of vascular insufficiency but noted such were neuropathic residual from the underlying hematoma and infection resulting in his symptoms.  In this regard, radiculopathy of the left leg is granted in the decision below.  

With respect to a left foot disability, the Veteran also testified he experienced left foot pain but could not recall if he had a diagnosis related to such but linked his left foot pain to service on a direct incurrence basis or as secondary to his service scar, residuals, contusions and hematoma, left thigh.  The Veteran also testified he had limited motion of the left ankle.  However, symptoms related to these disabilities were addressed in conjunction with the Veteran's prior claims.  Specifically, an August 2004 examiner noted, in part, the Veteran's ankle demonstrated swelling and tenderness from the surgical site of the Achilles tendon rupture repair and his left foot revealed he has a callus/wart in the sole and the forefoot with the metatarsal bones of the midfoot region.  The August 2004 VA examiner provided range of motion findings and noted no instability of the left ankle region.  

The Veteran's statements and testimony essentially linking his disabilities to service a direct incurrence basis or secondary to his service-connected scar, residuals, contusions and hematoma, left thigh, is not new evidence as such contentions were made with respect to the initial claims but are instead cumulative of the previous evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  Furthermore, the September 2013 and November 2013 statements from the Veteran's co-workers, friends and family members do not reference a circulatory condition, a left foot condition or a left ankle condition and thus are not material. 

Accordingly, for the reasons above, and even considering the low threshold standard outlined pursuant to Shade, the Board finds that new and material evidence has not been received, and thus claims of service connection for a circulatory condition, left foot disability, and left ankle disability, may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

II.  Service Connection Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran satisfies the existence of present disability service connection element with regard to a back disability, left leg disability and right leg disability.  With respect to the Veteran's back, right leg and left leg, various diagnoses are of record.  Such include a February 2011 private medical record for the back, which documented, in part, facet pain syndrome and lumbar spondylosis, an October 2013 private medical record for the left knee, which documented, in part, a sprain and tearing of the anterior medial collateral ligament (MCL) fibers and moderate grade partial tearing of the medial knee joint capsule immediate anterior to the MCL and osseous contusion in the peripheral posterolateral aspect of the lateral tibial plateau posterolateral aspect of the lateral femoral condyle, and a June 2014 private medical which, in part, noted abnormal findings on previous MRI consistent with MCL tear in right knee in 2013 and possible meniscal tear in the left knee based upon examination.  A July 2014 knee and lower leg conditions examiner diagnosed osteoarthritis of the bilateral knees and a July 2014 back conditions examiner diagnosed lumbar degenerative joint disease and degenerative disc disease.  These diagnoses were reiterated in a March 2017 addendum opinion with further clarification in June 2017.  

Furthermore, the July 2014 back conditions examiner diagnosed radiculopathy of the left lower extremity with involvement of the sciatic nerve.  Additionally, while the July 2014 VA examiner did not endorse a diagnosis with respect to right leg radiculopathy, January 2007 private electromyography (EMG) results, although not proximate to the current claim to reopen service connection for a right leg disability received by VA in April 2010, documented an abnormal study indicating acute right L4 radiculopathy.  Thus, in light of the January 2007 EMG results and due to the Veteran's current complaints of bilateral leg radiculopathy, most recently documented in a March 2017 VA treatment record, the Board will resolve reasonable doubt in the Veteran's favor and find a disability of radiculopathy of the right sciatic nerve exists as L4 indicates involvement of the sciatic nerve.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Additionally, while the Board recognizes the March 2017 addendum opinion with June 2017 clarification also noted osteoarthritis of the bilateral hips, such is not encompassed in the broad definition by the Veteran's bilateral leg claims and is not for consideration.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, the Board finds the Veteran's left leg disability is best characterized as radiculopathy of the left sciatic nerve and osteoarthritis of the left knee, his right leg disability is best characterized as radiculopathy of the right sciatic nerve and osteoarthritis of the right knee, and his back disability is best characterized as lumbar degenerative joint disease and degenerative disc disease.  

In regard to secondary service-connection on the basis of aggravation, pursuant to the October 2016 Board remand, an addendum opinion was obtained in March 2017 with an additional clarification in June 2017, which essentially found, as in a prior July 2014 opinion, regardless of an established baseline, the Veteran's lumbar degenerative joint disease/degenerative disc disease and bilateral osteoarthritis of the knees, were at least as likely as not aggravated beyond their natural progression by the service-connected condition of scar, residuals contusions and hematoma, left thigh.  However, as in July 2014, a baseline could not be established, although the examiner clarified in March 2017, that the inability to provide a baseline was because of multiple contributing factors, including employment as a painter from 1989-2011, which required ladder climbing and motor vehicle accidents in 2008 and 2011.  

An August 2004 VA examiner opined, in part, that it was less likely than not that the Veteran's right thigh pain was related to the left thigh condition because the Veteran was examined during pain and his gait was stable; however, this opinion did not address any disability of the right knee or any radiculopathy.  Additionally, a March 2005 VA examiner found no association between the Veteran's low back pain and his service-connected left thigh disability, based in part, on a finding that the Veteran's gait was normal.  Notably, unlike the August 2004 and March 2005 examiners, the July 2014 VA examiner did find the Veteran had altered biomechanics, which was a fundamental finding of the rationale.  There are no other opinions of record which contradict the finding of aggravation in the July 2014 opinion with March 2017 addendum opinion with June 2017 clarification.  In fact, the finding with respect to the Veteran's left leg is supported by the May 1998 VA examiner's opinion that the Veteran had left thigh neuropathic residual from the underlying hematoma and infection resulting in his symptoms.

However, although the examiner who provided the July 2014 with March 2017 addendum opinion and June 2017 clarification, was unable to provide a baseline for the disabilities at issue, even during the pendency of the claims, the record reflects Veteran's disabilities at issue increased in severity even after the events noted in 2011, specifically when the Veteran was last employed as a painter and his most recent motor vehicle accident, as cited by the examiner.  For instance, a September 2013 private medical record noted, in part, the insidious onset of left knee pain onset one week prior, which is after the events cited by the examiner in 2011.  Similarly, a March 2017 VA treatment record noted Veteran complained about chronic back pain with pain in both legs, which had been worsening for the past 10 days, which is also after the events cited in 2011.  

Based on the above, the Board finds that the most competent and credible evidence of record illustrates that the Veteran's back, left leg and right leg disabilities have been aggravated beyond their normal progression by his service-connected left thigh disability.  The Board acknowledges that the examiner who provided the July 2014 opinion with March 2017 addendum opinion and June 2017 clarification was unable to establish a baseline of severity for the Veteran's disabilities at issue.  However, after resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that aggravation may be conceded and service connection is warranted for a back disability, best characterized as lumbar degenerative joint disease and degenerative disc disease, a left leg disability, best characterized as radiculopathy of the left sciatic nerve and osteoarthritis of the left knee, and a right leg disability, best characterized as radiculopathy of the right sciatic nerve and osteoarthritis of the right knee.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

New and material evidence having not been received, the Veteran's application to reopen the claim of entitlement to service connection for a circulatory disability, is denied.

New and material evidence having not been received, the Veteran's application to reopen the claim of entitlement to service connection for a left foot disability, is denied.

New and material evidence having not been received, the Veteran's application to reopen the claim of entitlement to service connection for a left ankle disability, is denied.

Entitlement to service connection for a back disability, best characterized as lumbar degenerative joint disease and degenerative disc disease, as aggravated by service-connected scar, residuals contusions and hematoma, left thigh, is granted.  

Entitlement to service connection for a left leg disability, best characterized as radiculopathy of the left sciatic nerve and osteoarthritis of the left knee, as aggravated by service-connected scar, residuals contusions and hematoma, left thigh, is granted. 

Entitlement to service connection for a right leg disability, best characterized as radiculopathy of the right sciatic nerve and osteoarthritis of the right knee, as aggravated by service-connected scar, residuals contusions and hematoma, left thigh, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


